DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3, line 2, “a shaft center” should say “a shaft center of the second shaft”
Claim 3, lines 2-3, “a shaft center of the first shaft” should say “the shaft center of the first shaft”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitahara (JP-2004074875-A). 

Regarding claim 1, Kitahara teaches a driving wheel (drive wheel unit 6, figs.1 and 5) comprising: a base portion (support plate 58, fig.5); a first shaft (rotating shaft 48, figs.4-5) rotatably provided with respect to the base portion (fig.5, paragraph [0022]); a rotation member (driving bracket 44, figs.4-5) rotatably provided around the first shaft (figs.4-5); a second shaft (second shaft is the shaft supporting the drive wheel 40 as seen in figure 4 and in the attached figure below) provided on the rotation member orthogonally to the first shaft (the second shaft supporting the drive wheel 40 is mounted on the wheel bracket 44 and is orthogonal to the rotating shaft 48 as seen in figure 4); a drive wheel (drive caster 40, fig.4) provided at a position offset from a shaft center of the first shaft with respect to the rotation member and rotatable around the second shaft (the center of rotating shaft 48 can be seen in figure 4, also drive wheel 40 is offset from this center as seen in figure 4 and is rotatable around the second shaft described above, fig.4, paragraph [0019]); a drive unit (hydraulic motor 46, fig.4) provided on the rotation member and configured to rotationally drive the drive wheel (hydraulic motor 46 is on the driving bracket 44 and drives the drive caster 40, fig.4, paragraph [0019]); a lock mechanism (electromagnetic brake 60 locks an unlocks the rotation of the rotating shaft 48, paragraphs [0022-0024]) configured to turn into an unlock condition permitting rotation of the rotation member with respect to the base portion (brake 60 can unlock the rotating shaft 48 to allow for rotation, fig.5, paragraph [0024]), and meanwhile, to turn into a lock condition deterring the rotation of the rotation member with respect to the base portion (brake 60 can lock the rotation of the rotating shaft 48, paragraphs [0022-0023]); and a controller (control unit 12, fig.1, paragraph [0020]) configured to control the drive unit and the lock mechanism (control unit 12 controls the hydraulic motor 46 and steering by adjusting the electromagnetic brake paragraphs [0020 and 0026]), wherein the controller is configured to control: a first operation driving the drive unit while turning the lock mechanism into the lock condition (control unit 12 determines the load on the handlebar and adjusts the drive of the motor 46 and the unlocked/locked state of the brake 60 to meet the inputs, when the handlebar is pushed forward or pulled back the drive unit is driven and the brake 60 is locked, paragraph [0032]); a second operation driving the drive unit while turning the lock mechanism into the unlock condition, and rotating the rotation member around the first shaft along with the drive wheel (control unit 12 determines the load on the handlebar and adjusts the drive of the motor 46 and the unlocked/locked state of the brake 60 to meet the inputs, when the left and right operating forces are different a command to turn the bogie unlocks the brake 60 through brake switch 70, rotating the rotation member and drives the drive wheel, paragraph [0032]); and a third operation driving the drive wheel around the second shaft by an external force while turning the lock mechanism into the unlock condition, and rotating the rotation member around the first shaft along with the drive wheel (control unit 12 determines the load on the handlebar and adjusts the drive of the motor 46 and the unlocked/locked state of the brake 60 to meet the inputs, when the left and right operating forces are different a command to turn the bogie unlocks the brake 60 through brake switch 70, rotating the rotation member and drives the drive wheel, the force on the handlebar helps drive the drive wheel around the second shaft, paragraph [0032]).


    PNG
    media_image1.png
    277
    259
    media_image1.png
    Greyscale


Regarding claim 5, Kitahara teaches a carriage (trolley 2, fig.1) comprising: the driving wheel according to claim 1 (figs.1 and 5-6); and a carriage main body (trolley frame 10, figs.1 and 5-6) on which the driving wheel is attached.

Regarding claim 6, Kitahara teaches an apparatus (trolley 2, fig.1) comprising: the driving wheel according to claim 1 (figs.1 and 5-6); a carriage main body (trolley frame 10, figs.1 and 5-6) on which the driving wheel is attached; and equipment attached to the carriage main body (trolley frame 10 has handle 16, operation panel 14, batteries 56, and many other pieces of equipment attached, as well as a platform for which equipment can be placed, fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (JP-2004074875-A) in view of Schroeder (US-20010029643-A1). 

Regarding claim 3, Kitahara teaches the driving wheel of claim 1, but fails to disclose wherein the second shaft is provided at a position where a shaft center thereof is offset from a shaft center of the first shaft.
	However, Schroeder teaches the second shaft (rotating pin 44, fig.7) is provided at a position where a shaft center thereof is offset from a shaft center of the first shaft (shaft 34, fig.7 and 14-15). 
Kitahara and Schroeder are both considered to be analogous to the claimed invention because they are in the same field of swivel casters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitahara with the teachings of Schroeder and have the second shaft center offset from the first shaft center while being orthogonal. Doing so would be a simple substitution of wheel fork design, and having the slanted fork of Schroeder as seen in figure 15 creates caster swivel lead making it easier to push/pull the trolley. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahara (JP-2004074875-A) in view of Qiu (US-20110023267-A1). 

Regarding claim 4, Kitahara teaches further comprising: a third shaft (the third shaft is the shaft that supports the wheel 42, fig.4, as seen in the attached figure above) provided on the rotation member coaxially with the second shaft (the shafts of the wheels 40 and 42 are coaxial and disposed on the wheel bracket 44, fig.4); and a driven wheel (non-drive caster 42, figs.4-5) rotatably provided around the third shaft (non-drive caster 42 is on the third shaft as described above, fig.4); but Kitahara fails to teach a brake mechanism configured to brake rotation of the driven wheel.
	However, Qiu teaches a brake mechanism (everything inside the main part 13, controller cover 10, and gearbox cover 19, fig.2) configured to brake rotation of the driven wheel (locking device 14 locks the rotation of the wheel 11, fig.2, paragraph [0042]), wherein the controller is configured to control the brake mechanism (controller has signal receiving part to control the movement of motor inside the locking device 14, paragraph [0035 and 0042]) to turn the brake mechanism into a brake-release condition (figures 12 and 13 show the brake mechanism in an unlocked state, paragraph [0041]) in the first operation, turn the brake mechanism into a brake condition (fig.14 shows the brake mechanism in a locked state, paragraph [0042]) in the second operation, and turn the brake mechanism into the brake-release condition in the third operation (figures 12 and 13 show the brake mechanism in an unlocked state, paragraph [0041]).
Kitahara and Qiu are both considered to be analogous to the claimed invention because they are in the same field of casters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kitahara with the teachings of Qiu and add the brake mechanism between the wheel fork and wheel as taught by Qiu to the caster wheel (42) of Kitahara. Having the brake mechanism between the wheel bracket (44) and the wheel (42) would provide for quicker turns by allowing the trolley to pivot around the wheels (42). 	Also having the brake mechanism, provides the cart with a means of securing the cart on an incline surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aubin (US-20210094349-A1) teaches Augmented High Strength Caster With Dual Offset Orbital Mounting Assembly. Plate (US-10717324-B2) teaches Vertically Adjustable Caster Wheel. Wach (US-20190193784-A1) teaches vertical drive unit for a trackless or free roaming vehicle with zero turn radius. Hall (US-20180370281-A1) teaches an adjustable caster assembly. Yang (US-20180099555-A1) teaches a universal wheel. Raspanti (US-20160194025-A1) teaches a wheel unit and steering unit for conveying devices on wheels. Stammberger (US-20140196971-A1) teaches a drive for an industrial truck with steering support. Ahn (US-20100122430-A1) teaches a caster device. Krofoed (US-20090001740-A1) teaches wheeled object of the type adapted to be operated by a walking person. Tobey (US-20070080000-A1) teaches modular dual wheel drive assembly. Iiyama (US-20170008340-A1) teaches an electrical brake mechanism for caster. Lewis (US-7712184-B1) teaches a caster wheel having integrated braking means. Derenne (US-20170119607-A1) teaches Systems And Methods For Facilitating Movement Of A Patient Transport Apparatus. Kitahara (JP-2003182584-A) teaches compatibly steering and driving wheel mechanism and electric carrier. Gao (CN-108422809-A) teaches A Universal Wheel Device For Carrying Vehicle. Wu (CN-108407547-A) teaches Electric Universal Wheel. Noh Yon Jao (KR-101857914-B1) teaches a 4-way Moving Cart. Cui (CN-106945467-A) teaches A New Vehicle Walking Driving Direction Guiding Mechanism. Degen (DE-102016013570-A1) teaches Handset With At Least One Role Having Roller Bearing Unit. Dun (CN-106314031-A) teaches A Force Servo Electric Drive System. Han (CN-105966175-A) teaches Turning Driving Wheel Of Robot, Robot Motion Chassis And A Robot. Morotti (WO-2015118449-A1) teaches wheel unit and steering unit for conveying devices on wheels. Hasebe (JP-5654819-B2) teaches Differential Casters And Electric Wheelchairs. Manz (WO-2014173490-A1) teaches mobile part having a roller bearing unit. Wittich (WO-2012048750-A1) teaches a drive unit for a transport system and transport system comprising said drive unit. Ishigure (WO-2012042806-A1) teaches drive wheel structure for transportation carriage. Kong (WO-2010039102-A1) teaches brake caster. JP-2008521704-A teaches a type of traveling object that is designed to be manipulated by a walking person. Billet (DE-102017006888-A1) teaches Method For Monitoring An Electromagnetically Actuated Brake And Vehicle With Electromagnetically Actuated Brake. Fang (WO-2010037328-A1) teaches powered caster wheel assembly. Froli (CN-101304716-A) teaches underframe of hospital sickbed with controller controlling brake mechanisms. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/13/22